***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***




                                                                Electronically Filed
                                                                Supreme Court
                                                                SCWC-13-0002610
                                                                01-NOV-2016
                                                                09:45 AM



             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                  ---oOo---


             GERALD K. MOUNT, JR. and JANE R. MOUNT,
   Respondents/Plaintiffs/Counterclaim Defendants/Appellees,
                                 vs.
                           MARGARET APAO,
                  Petitioner/Defendant/Appellant,
                                 and
         DIRK APAO as Co-Personal Representative of the
              ESTATE OF ROSE MARIE ALVARO, deceased,
          Petitioner/Defendant/Counterclaim Plaintiff/
                 Third-Party Plaintiff/Appellant,
                                 and
      SESHA LOVELACE, as Co-Personal Representative of the
              ESTATE OF ROSE MARIE ALVARO, deceased,
      Petitioner/Defendant/Cross-Claim Defendant/Appellee,
                                 and
   U.S. BANK NATIONAL ASSOCIATION, A NATIONAL ASSOCIATION AS
    TRUSTEE FOR THE STRUCTURED ASSET SECURITIES CORPORATION
          MORTGAGE PASS-THROUGH CERTIFICATES 2005-SC1,
Respondent/Third-Party Defendant/Cross-Claim Plaintiff/Appellee.


                    SCWC-13-0002977, SCWC-13-0002610
                           and SCWC-14-0000556

           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-13-0002977, CAAP-13-0002610, and CAAP-14-0000556;
                         CIV. NO. 11-1-2005)

                              NOVEMBER 1, 2016

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


                  OPINION OF THE COURT BY McKENNA, J.

                             I.    Introduction

      This consolidated appeal arises from an ejectment action

initiated after a nonjudicial foreclosure on real property

pursuant to Hawai‘i Revised Statutes (“HRS”) § 667-5 (Supp.

2008), which was repealed in 2012.1         The Circuit Court of the

First Circuit (“circuit court”) entered a Final Judgment in

favor of Gerald Mount Jr. and Jane R. Mount (“the Mounts”),

purchasers of the property through the nonjudicial foreclosure

sale, and mortgagee U.S. Bank National Association, a National

Association as Trustee for Structured Asset Securities Corp.

Mortgage Pass-Through Certificates, Series 2005-SC1 (“U.S.

Bank”).   The Final Judgment was entered against Margaret Apao

(“Margaret”), sister of decedent Rose Marie Alvaro (“Alvaro”),

and Dirk Apao, Margaret’s son, as personal representative of

Alvaro’s estate (“Dirk”) (Margaret and Dirk are sometimes

collectively referred to as “the Apaos”).

      With respect to the issues we address on certiorari, the

circuit court ruled that a nonjudicial foreclosure conducted

pursuant to HRS § 667-5 is a “proceeding to enforce a mortgage”

under HRS § 560:3-803(d)(1), exempt from the time limits for

presentation of claims against a decedent’s estate, set out by

      1
            HRS § 667-5 was in Part I of chapter 667 and was repealed by the
legislature in 2012. 2012 Haw. Sess. Laws Act 182, § 50 at 684.



                                      2
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER     ***


other subsections of HRS § 560:3-803.          The circuit court also

ruled that U.S. Bank did not violate HRS § 667-5(c)(1) by

failing to provide Dirk’s former co-personal representative

Sesha Lovelace (“Lovelace”) with information she had requested

regarding the funds that would be required to reinstate the loan

and thereby cure the default (“reinstatement figures”).               The

Intermediate Court of Appeals (“ICA”) affirmed.

      The Apaos raise various issues on certiorari, including the

following:

            1.    Is a nonjudicial mortgage foreclosure under HRS § 667-5 a
            “proceeding to enforce a mortgage” under HRS § 560:3-803(d)(1),
            and if not, did U.S. Bank fail to comply with HRS § 560:3-
            803(c)’s requirements for presentation of claims, thereby barring
            its claims?

            2.    Was the nonjudicial foreclosure conducted in violation of
            HRS § 667-5(c)(1), when U.S. Bank failed to provide Lovelace with
            loan reinstatement figures?

          With respect to the first issue, we hold that a

nonjudicial mortgage foreclosure conducted pursuant to HRS §

667-5 is not a “proceeding to enforce a mortgage” under HRS §

560-3-803(d)(1).     Therefore, a nonjudicial foreclosure conducted

pursuant to HRS § 667-5 is not exempt from the time limits under

HRS § 560:3-803 for presentation of claims against a decedent’s

estate.2


      2
            HRS § 560-3-803(c), the subsection at issue in this case,
provides in relevant part:

                  (c)   All claims against a decedent’s estate which arise at
                  or after the death of the decedent [] are barred []unless
                  presented as follows:
                                                              (continued. . .)

                                      3
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


      With respect to the second issue, we hold that U.S. Bank’s

failure to provide reinstatement figures to Lovelace violated

HRS § 667-5(c)(1)’s requirement that “[u]pon the request of any

person entitled to notice, the attorney [or] the mortgagee . . .

shall disclose to the requestor . . . information . . .

[regarding] the amount to cure the default. . . .”            We further

hold that this failure rendered the nonjudicial foreclosure sale

voidable at the Estate’s election, unless the Mounts are

innocent purchasers for value; if the Mounts are innocent

purchasers for value, then the circuit court must determine an

appropriate remedy, which generally would be an award of

damages.    Santiago v. Tanaka, 137 Hawaii 137, 158, 366 P.3d 612,

633 (2016) (holding that where the nonjudicial foreclosure of a

property is wrongful, the sale of the property is invalid and

voidable at the election of the mortgagor, who shall then regain

title to and possession of the property, except where the

property has passed into the hands of an innocent purchaser for

value, under which circumstances, an action at law for damages

is generally the appropriate remedy).




(. . .continued)
                         . . . .
                    (2) . . . [W]ithin the later of four months after it
                   arises . . . .



                                       4
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


      Our resolution of the second issue resolves the Apaos’

remaining four issues on certiorari, which we therefore do not

address.3

      Accordingly, we vacate the ICA’s Judgment on Appeal and the

circuit court’s Final Judgment along with all the orders, writs,

and/or judgments referenced in the Final Judgment, and we remand

the case to the circuit court for further proceedings consistent

with this opinion.

                              II.   Background

A.    The Estate and the Nonjudicial Foreclosure Proceeding

      In 1999, Alvaro obtained a loan for $500,000, secured by a

mortgage (“the Mortgage”) and promissory note (“the Note”) on

the subject real property located on the slopes of Diamond Head

at 2979 Makalei Place, Honolulu, Hawai‘i 96815 (“the Property”).4

The Property was appraised in 2013 to have a fair market value

of $3,535,000.


          3
            Issues 3 through 6 on certiorari concerned whether: (3) the entry
of the writ of possession prior to a separate, final judgment resulted in an
unlawful splitting of the ejectment claim in violation of this court’s
Separate Judgment Rule; (4) the award of attorneys’ fees and costs was
erroneous because this case was not an action in the nature of assumpsit; (5)
the damages award based in part on the amount the Mounts paid to rent an
alternate property was clearly erroneous; and (6) the supplemental damages
award for actual costs incurred in carrying out the eviction was erroneous.


      4
            An assignment of Mortgage from Fremont Investment & Loan, the
original mortgagee, to Mortgage Electronic Registration Systems, Inc. as
nominee for First Union National Bank (“MERS”) was recorded on August 30,
2001, and, a second assignment from MERS to U.S. Bank was recorded on
December 17, 2009.



                                      5
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


      Alvaro passed away on December 18, 2002.          On January 23,

2003, a petition seeking informal probate of her will and for

appointment of personal representatives was filed with the

probate court in In the Matter of the Estate of Rose Marie

Alvaro (“the Estate”), Probate Case No. 03-1-0018.            Margaret and

Dirk were appointed co-personal representatives of the Estate.

A death certificate was filed in the informal probate

proceeding.

      Margaret and Dirk apparently did not notify U.S. Bank or

its mortgage servicer, American Home Mortgage Servicing, Inc.

(“AHMS”), of Alvaro’s death, but began making payments on the

Note with the Estate’s funds.        The Note apparently went into

arrears around November of 2004.          A notice of Alvaro’s death

and regarding the informal appointment of Margaret and Dirk as

co-personal representatives in an unsupervised administration

was published in the Honolulu Star-Bulletin on three dates in

May 2005.     The notice did not notify creditors of any deadlines

to present their claims.

      Margaret apparently began living at the Property and

collecting the mail in 2006 or 2007.         By an order entered on

July 11, 2007, the informal probate was converted to a formal

probate proceeding.      Dirk and Margaret remained as co-personal

representatives.




                                      6
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER     ***


      Letters asserting default under the Note, addressed to

Alvaro, were mailed to the Property in 2008 and 2009; Margaret

disputed receiving them.       By March 1, 2009, the Note was clearly

in default.    AHMS sent a letter addressed to Alvaro dated April

16, 2009 (“Default Notice”).        The Default Notice provided the

amount to cure the default, $11,606.14, and stated that the loan

would be accelerated if not cured within 30 days.

      Five months later, on August 5, 2009, Lovelace, as an

Estate beneficiary, petitioned the probate court to remove

Margaret and Dirk as co-personal representatives.            She alleged a

conflict of interest between the Apaos and the Estate because

they had been living on the Property rent-free for years.

Lovelace also asserted:

            The current personal representatives would appear to have
            neglected their duties by failing to process this matter
            expeditiously. . . . Also, the Estate may owe additional
            penalties and taxes since the tax returns have not been
            filed on time. The estate may have claims against the
            current personal representatives for a surcharge. The
            current personal representatives are not in a position to
            handle fairly any such claims that the estate has against
            them.

      By the end of 2009, U.S. Bank was clearly aware of Alvaro’s

death.   On December 14, 2009, the law firm of Routh Crabtree

Olson (“Routh Crabtree”), as counsel for U.S. Bank, sent a

“Notice Under Fair Debt Collection Practices Act” to the “Heirs

and/or Devisees of Rose Marie Alvaro,” stating it had been

retained to initiate foreclosure proceedings.



                                      7
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


On February 1, 2010, U.S. Bank recorded a Notice of Mortgagee’s

Intent to Foreclose Under Power of Sale (“Notice of Intent to

Foreclose”) in the Hawai‘i Bureau of Conveyances, setting an

auction date of April 1, 2010.            According to Routh Crabtree,

the Notice of Intent to Foreclose was forwarded to all parties

who had recorded encumbrances, liens and/or other claims against

the Property.     These parties included the “Heirs and/or Devisees

of Rose Marie Alvaro,” “Dirk Apao Personal Representative for

Rose Marie Alvaro,” and “Sesha Lovelace,” apparently in her

personal capacity as a beneficiary of the Estate.

      Later that month, pursuant to an order filed February 23,

2010, Lovelace’s petition to remove the personal representatives

was partially granted by the probate court, and Lovelace was

substituted as a co-personal representative in place of Margaret

to serve with Dirk.      This change in co-personal representatives

was handwritten on a document entitled “Second Amended Letters

Testamentary,” on which Margaret’s name was crossed out and

Lovelace’s name was written above, and which was signed and

certified by the clerk of the probate court.5

      Although U.S. Bank was aware of Alvaro’s death, it

continued to send correspondence addressed to Alvaro to the

Property, which Margaret apparently received.           Then, despite the

      5
            Hawaii Probate Rules Rule 48 pertains to the “Delegation of
Powers to Clerk and Deputy Clerks.” The fact that the letters were signed by
the clerk and not the judge is not raised as an issue in this case.


                                      8
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


order two days earlier officially removing her as a co-personal

representative, on February 25, 2010, Margaret, claiming to be

Alvaro, called AMHS and obtained a verbal reinstatement quote of

$72,645.42, valid until March 3, 2010,          which AHMS confirmed by

a letter of the same date addressed to Alvaro and mailed to the

Property.    The following day, March 31, 2010, Margaret faxed

this reinstatement amount and mortgage balance to Dirk.

      The day before, on March 30, 2010, Margaret had called AHMS

again, asking for an updated reinstatement quote, first

pretending to be Alvaro and then claiming to be a personal

representative of the Estate.        It appears that in order to

establish her authorization to receive loan information,

pursuant to AHMS’s request, Margaret faxed the first page of the

July 11, 2007 probate court’s “Order Granting Petition to

Transfer from Informal to Formal Proceeding and to Renew Letters

Testamentary,” which had continued her and Dirk as co-personal

representatives.

      U.S. Bank postponed the foreclosure sale scheduled for

April 1, 2010.     On April 19, 2010, AHMS mailed updated

reinstatement figures to Margaret, reflecting a reinstatement

amount totalling $80,138.32, which she appears to have also

forwarded to Dirk.

      Ten months later, on February 3, 2011, U.S. Bank officially

served the original Notice of Intent to Foreclose on Lovelace as

                                      9
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


“as personal representative.”        It also served Dirk “as personal

representative” on February 5, 2011.         This notice still

reflected the foreclosure sale date of April 1, 2010, which had

already passed.

      In any event, pursuant to the Notice of Intent to

Foreclose, which directed inquiries to AHMS, Lovelace began

requesting reinstatement figures soon after she was served.

Although Routh Crabtree had served Lovelace with the Notice of

Intent to Foreclose as a personal representative, AHMS

questioned Lovelace’s authority to receive the reinstatement

figures.    Based on emails between Lovelace and her attorney, it

appears that on February 9, 2011, her attorney faxed to AHMS the

Second Amended Letters Testamentary of February 23, 2010.                On

February 18, 2011, Lovelace emailed her attorney, however,

stating, “The company will not accept this document because it

doesn’t appear to be original with the names scratched out and

hand written in.     Is there another copy that is more

professional and credible?”        Lovelace also emailed her attorney

that she was attempting to obtain the mortgage account number

from Dirk because “[t]hey will not provide any information

without [it].”     Lovelace made the following request to her

attorney:

            Let me know once the documentation is faxed to American
            Home Mortgaging so I can follow-up with a phone call to
            determine the specifics on what is happening with [the
            Property]. I want to know exactly what we owe and how long

                                      10
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER     ***


            they have been extending the issue before we make a final
            decision. I am concerned that the 6 month extention [sic]
            for the $250,000 would set us up for failure if [the
            Property] is foreclosed on.

      On February 23, 2011, Lovelace sent a follow-up email to

Routh Crabtree.     The next day, Routh Crabtree billing assistant

Julie Cihak (“Cihak”) responded to Lovelace’s email, stating, “I

need the borrower to send in a signed auth [sic] for us to give

you the figures, also I have requested the reinstatement figures

3 times and they have only supplied payoff figures I have

requested again.”

      AHMS mailed two payoff statements dated February 19 and 24,

2011 to the Property, reflecting payoff amounts of $567,635.26

and $573,146.86.     Margaret forwarded at least one of them to

Dirk.

      On March 2, 2011, Lovelace provided the Estate account

number to Cihak.     On March 3, 2011, Cihak responded that AHMS

still had not provided the reinstatement figures to her, but

that she would send them to Lovelace as soon as they did.                   In

addition, Routh Crabtee foreclosure analyst Candice Yoo (“Yoo”)

emailed Lovelace to ask if she had received her quote and

stated, “It looks like the sale is still set for 3-7-11.                I

believe our fees and costs department have been working on

obtaining a reinstatement quote for you.”           Lovelace responded

that she had not received the figures, and that “AHMSI is

insisting that the auction is not scheduled because our property

                                      11
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


is not listed on their website.        Can I trust that this is true?

They are also saying that [Routh Crabtree] is a third party and

does not have the most updated information.”

      Yoo responded the following day, March 3, 2011, to explain

that the “sale is still scheduled for 3-7-11, but I am having

the sale postponed for two weeks for your reinstatement quote.”

On March 7, 2011, Yoo informed Lovelace that the sale had been

postponed to March 21, 2011, and asked if she had received the

quote, to which Lovelace replied that she had not.

      On or about March 7, 2011, AHMS apparently posted a

reinstatement quote to LPS, a service that lenders and their

attorneys use to facilitate communications between each other.

According to this reinstatement quote, the reinstatement figure

as of March 7, 2011 was $145,486.69. According to AHMS, this

reinstatement quote was intended to be released to Lovelace “if

and when she provided the required authorization.”

      Neither Lovelace, Margaret, or Dirk ever received

reinstatement figures at any time after April 2010, despite

assurances to Lovelace that the March 7, 2011 continued

foreclosure sale was being postponed in order to provide her

with those figures.      Despite these assurances, U.S. Bank

conducted a foreclosure auction on April 4, 2011.            At the




                                      12
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


auction, the Mounts purchased the Property through their

company, Fair Horizon LLC,6 for approximately $1.21 million.

      On April 6, 2011, Lovelace emailed Cihak to state that she

had not received the reinstatement information, but that the

Property had been sold.       On April 7, 2011, Routh Crabtree lead

foreclosure analyst Monica Woodward told Lovelace that “Julie

Cihak no longer works on Hawaii files[,]” and invited her to

call regarding questions.       On April 10, 2011, Lovelace emailed

her attorney regarding her conversation with Woodward, stating,

“[Woodward] explained to me that the lender would not accept the

document in question which is why I never received the

reinstatement amount.      She emphasized that even though [Routh

Crabtree] forwarded them the same document they wouldn’t accept

it as reliable because of the handwritten notes.”

      Thus, U.S. Bank failed to provide Lovelace reinstatement

figures, alleging she had failed to provide sufficient evidence

of her status as a personal representative, despite having

served her on February 3, 2011 with the Notice of Intent to

Foreclose specifically identifying her as a personal

representative of the Estate.




      6
            The Mounts were identified as the nominee for Fair Horizon LLC.



                                      13
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


B.    The Mounts’ Ejectment Action Against the Apaos

      The Mounts received a limited warranty deed to the Property

from U.S. Bank, which was recorded on July 22, 2011.             On

September 7, 2011, the Mounts filed a Complaint in the circuit

court against Margaret individually and Dirk and Lovelace as co-

personal representatives, asserting claims for ejectment (Count

I) and quiet title (Count II)(“Complaint”).

      On October 11, 2011, the Apaos filed a joint answer,

asserting that the nonjudicial foreclosure and sale were illegal

and void.    Dirk also filed a “Counterclaim and Third-Party

Complaint for Wrongful Foreclosure, Quiet Title, and Damages”

against the Mounts and U.S. Bank for violation of the Probate

Code, HRS § 560:3-803 (Count I), violation of HRS § 667-5 (Count

II), violation of the Mortgage (Count III), and defective and

fraudulent transfer of the Mortgage (Count IV)

(“Counterclaim and Third-Party Complaint”).           On October 31,

2011, Lovelace filed an answer alleging invalidity of the

foreclosure sale and incorporating by reference the Apaos’

pleadings.

      On May 16, 2012, Lovelace filed a motion to substitute Dirk

or, in the alternative, to dismiss any and all claims by and

against her pursuant to a “Stipulated Settlement and Release

Agreement and Order” filed in the probate court proceeding on

November 23, 2011 (“Stipulated Settlement”).           The Stipulated

                                      14
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER     ***


Settlement allowed Lovelace to resign as a co-personal

representative, but also required her to cooperate and assist

the Estate in its defense of the ejectment and foreclosure

proceedings involving the Property.7            Although the circuit court8

denied Lovelace’s motion by order dated August 8, 2012,                claims

against Lovelace were later dismissed by stipulation.

      The Mounts and the Apaos filed various cross-motions for

summary judgment on the Complaint, Counterclaim, and Third Party

Complaint.9       A consolidated hearing on the various motions was

held on May 21, 2013.         The circuit court first ruled that HRS §

560:3-803(d)(1) exempted any proceeding to enforce a mortgage
      7
            Pursuant to the Stipulated Settlement, the named beneficiaries of
Alvaro’s will agreed to an interim partial distribution of the assets of the
Estate.”   As part of the interim partial distribution, the Lovelace family
received two apartment units owned by the Estate, $100,000 in cash paid to
her attorney-client trust account, and a guarantee that the Estate would
perform its obligations, including the payment of taxes. In exchange, the
parties agreed to “waive and release any and all claims relating to the
Estate and/or to any assets of the Estate against the Estate and against each
other, including any claims that any of the Parties failed to perform any
duties owed to the Estate or to each other as Beneficiaries or Co-Personal
Representatives . . . .”
      8
               The Honorable Karen T. Nakasone presided over the circuit court
proceedings.
      9
             With respect to their Complaint, the Mounts filed motions for (1)
summary judgment on Count I for ejectment, and (2) partial summary judgment
on the Count II for quiet title regarding (a) their status as bona fide
purchasers for value, and (b) the validity of the nonjudicial foreclosure
sale. The Mounts also filed a motion for summary judgment on the
Counterclaim in its entirety. With respect to the Apaos’ Third-Party
Complaint, U.S. Bank filed a motion for partial summary judgment on Count I
alleging a violation of HRS § 560:3-803’s presentation of claim requirement
and Count IV alleging defective and fraudulent transfer of the Mortgage.
Count IV was thereafter dismissed by stipulation. U.S. Bank also filed a
substantive joinder in the Mounts’ motion for partial summary judgment as to
Count II (quiet title) of their Complaint. The Apaos filed motions for (1)
summary judgment on the Mounts’ complaint, and (2) partial summary judgment
on the Counterclaim and Third-Party Complaint as to wrongful foreclosure and
quiet title.


                                        15
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


from presentation of claims requirements, and that a nonjudicial

foreclosure is such a “proceeding” under HRS § 560:1-201.              The

circuit court also ruled that HRS § 667-5(c)(1) was not violated

because Lovelace failed to establish her entitlement to the

reinstatement figures, and that, therefore, the foreclosure sale

was valid.    The circuit court alternatively ruled that even if

HRS § 667-5 had been triggered, U.S. Bank had complied with the

requirement to provide the amount to cure because Dirk had

received reinstatement figures through Margaret.            Based on its

ruling that the foreclosure sale was valid, the circuit court

granted the Mounts and U.S. Bank partial summary judgment

quieting title, granted the Mounts summary judgment on their

ejectment claim and on the Counterclaim, and denied the Apaos’

cross-motions for summary judgment on the Complaint and for

partial summary judgment on the Counterclaim and Third-Party

Complaint.    In light of its ruling, the circuit court deemed

moot the Mounts’ motion for partial summary judgment alleging

bona fide purchaser status, and the Mounts withdrew that motion.

These rulings were memorialized in orders filed on July 25 and

26, 2013.

      The circuit court entered a writ of ejectment on July 25,

2013, granting the Mounts possession of the Property.             Four days

later, the circuit court entered a Judgment, reserving the issue

of the Mounts’ alleged damages.

                                      16
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


      On August 6, 2013, the Apaos appealed the July 29, 2013

Judgment, as well as the orders (1) granting the Mounts summary

judgment as to Count II of the Complaint and U.S. Bank’s

joinder, (2) granting the Mounts summary judgment as to Count I

of the Complaint, (3) granting the Mounts summary judgment as to

the Counterclaim, (4) denying the Apaos summary judgment as to

the Complaint and partial summary judgment on the Counterclaim

and Third-Party Complaint, (5) denying the Apaos’ request for

judicial notice of their motion to dismiss filed in the district

court, and (6) granting U.S. Bank partial summary judgment on

Counts I and IV of the Third-Party Complaint.           This appeal

initiated CAAP-13-2610.       On August 9, 2013, the Apaos were

apparently served with a writ of execution, and were informed

that they had 48 hours to vacate the property.            The Apaos

appealed the Writ of Possession on August 22, 2013, initiating

CAAP-13-2977.     After a hearing on the Mounts’ request for

damages, the circuit court awarded the Mounts damages against

the Apaos in the amount of $237,504.81 as well as attorneys’

fees and costs in the amount of $208,592.23.           The circuit court

also awarded U.S. Bank attorneys’ fees and costs of $175,423.45.

On March 13, 2014, the circuit court entered a Final Judgment

reflecting its various rulings.        The Apaos appealed the circuit

court’s Final Judgment, initiating CAAP-14-556




                                      17
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


C.    Appeal to the ICA

      The ICA consolidated the three appeals (CAAP-13-2610, CAAP-

13-2977, and CAAP-14-556) under CAAP-13-2977 by orders dated

November 13, 2013 and November 18, 2014.

      With respect to the issues on certiorari, the Apaos’ first

point of error argued that the circuit court erred in granting

judgment in favor of the Mounts and U.S. Bank and against the

Apaos because the nonjudicial foreclosure was conducted in

violation of (1) the Hawai‘i Probate Code, because U.S. Bank

failed to make a proper claim against the Estate by raising it

in the probate case or filing a judicial foreclosure action, and

(2) HRS § 667-5, because reinstatement information was not

provided to Lovelace after her request.10

      The ICA rejected the Apaos’ points of error as “without

merit.”    Mount, SDO at 4.     First, the ICA affirmed the circuit

      10
            The Apaos presented four additional points of error, arguing that
(1) the award of attorneys’ fees and costs to U.S. Bank and the Mounts was
erroneous because this case was not an action in the nature of assumpsit; (2)
the circuit court erred in entering the writ without first entering a
separate judgment, and further, that its July 29, 2013 judgment violates the
Separate Judgment Rule, resulting in an unlawful splitting of the ejectment
claim; (3) the award of damages was clearly erroneous and inequitable where
the Mounts failed to timely file their request, were not entitled to damages
based on their rental of another unidentified property, and received a
windfall from the extremely low sale price, and the dispute was not in the
nature of assumpsit; and (4) the award of supplemental damages was clearly
erroneous.

      The ICA determined that a sixth point of error, that the circuit court
abused its discretion in setting an outrageously high supersedeas bond, was
waived under Hawai‘i Rules of Appellate Procedure Rule 28(b)(7) because the
Apaos made no argument to support it. Mount v. Apao, CAAP-13-2977, at 3 n.3
(App. Jan. 9, 2015) (SDO).



                                      18
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


court’s ruling that “[t]he non-judicial foreclosure was an

exempt proceeding under HRS § 560:3-803(d)(1) because it was a

proceeding to enforce a mortgage.”         Mount, SDO at 6.      Next, with

respect to the alleged HRS § 667-5 violation, the ICA ruled that

             U.S. Bank, through American Home Mortgage Servicing
            (AHMS), provided Alvaro’s Estate (Estate) with
            reinstatement information over the phone with Margaret on
            February 25, 2010, and by letters dated February 25, 2010
            and April 19, 2010 and mailed to the Property where
            Margaret was residing, and also through two pay-off
            statements in February 2011, at least one of which Margaret
            received and shared with Dirk. The fact that Margaret
            received the information after resigning as co-personal
            representative (Co–PR) is irrelevant because Margaret
            misrepresented herself to AHMS as a Co–PR of the Estate and
            shared the reinstatement information she received with
            Dirk. Also, U.S. Bank informed Lovelace that it would
            provide her with the reinstatement information she
            requested if she could provide U.S. Bank with the Estate’s
            account number and a credible document showing that she was
            a Co–PR, but Lovelace did not provide U.S. Bank with
            either. U.S. Bank did not violate HRS § 667–5(a)(2) because
            it provided the Apaos with reinstatement information, and
            did not violate HRS § 667–5(c)(1) because Lovelace failed
            to establish that she was a “person entitled to notice”
            under HRS § 667–5.

Mount, SDO at 7.     The ICA affirmed the circuit court’s Final

Judgment in favor of the Mounts and U.S. Bank on all claims.

D.    The Apaos’ Application for Writ of Certiorari

      As noted, we address the first two issues raised by the

Apaos because they are dispositive of the remaining issues.                 The

Apaos argue that the ICA gravely erred in (1) holding that a

nonjudicial mortgage foreclosure conducted under HRS § 667-5 is

exempt from the Hawaii Probate Code limitation of claims

requirements; (2) affirming the Final Judgment in favor of the

Mounts and U.S. Bank and against the Apaos on all claims because


                                      19
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER    ***


the nonjudicial foreclosure was conducted in violation of HRS §

667-5.11

                           III. Standards of Review

A.    Statutory Interpretation

            The standard   of review for statutory construction is well-
            established.   The interpretation of a statute is a question
            of law which   [the appellate] court reviews de novo. Where
            the language   of the statute is plain and unambiguous, our
            only duty is   to give effect to its plain and obvious
            meaning.

Sierra Club v. Dep’t of Transp., 120 Hawaii 181, 197, 202
P.3d 1226, 1242 (2009) (internal citations omitted).

B.    Motion for Summary Judgment

            [An appellate] court reviews a trial court’s grant of
            summary judgment de novo. Oahu Transit Servs., Inc. v.
            Northfield Ins. Co., 107 Hawaii 231, 234, 112 P.3d 717, 720
            (2005). The standard for granting a motion for summary
            judgment is well settled:

                  Summary judgment is appropriate if the pleadings,
                  depositions, answers to interrogatories, and
                  admissions on file, together with the affidavits, if
                  any, show that there is no genuine issue as to any
                  material fact and that the moving party is entitled
                  to judgment as a matter of law. A fact is material
                  if proof of that fact would have the effect of
                  establishing or refuting one of the essential
                  elements of a cause of action or defense asserted by
                  the parties. The evidence must be viewed in the
                  light most favorable to the non-moving party. In
                  other words, [the appellate court] must view all of
                  the evidence and the inferences drawn therefrom in
                  the light most favorable to the party opposing the
                  motion.

            Price v. AIG Hawaii Ins. Co., 107 Hawaii 106, 110, 111 P.3d
1, 5 (2005) (original brackets and citation omitted).




      11
            See fn. 3, supra, for a description of the other issues on
certiorari, which are not addressed based on our rulings on the first two
issues.



                                       20
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER     ***


Kamaka v. Goodsill Anderson Quinn & Stifel, 117 Hawaii 92, 104,

176 P.3d 91, 103 (2008).

                                 IV.   Discussion

A.    A nonjudicial foreclosure is not a “proceeding to enforce a
      mortgage” exempt from HRS § 560:3-803, which sets time
      limitations for the presentation of claims against a
      decedent’s estate.

      In their first question on certiorari, the Apaos assert

that U.S. Bank was prohibited from pursuing its claim because a

HRS § 667-5 nonjudicial foreclosure is not a “proceeding to

enforce a mortgage” exempt from HRS § 560:3-803(c)’s bar against

claims against a decedent’s estate not presented within a

prescribed time limit.         The Apaos also assert that U.S. Bank’s

claim was not timely filed against the Estate.

      HRS § 560:3-803 (1997), provides in relevant part as

follows:

            §560:3-803     Limitations on presentation of claims.

                 (c)    All claims against a decedent's estate which arise at
                 or after the death of the decedent []are barred [] unless
                 presented as follows:

                           . . . .

                           (2) . . . [W]ithin []four months after it
                           arises. . . .

                 (d)     Nothing in this section affects or prevents:

                           (1) Any proceeding to enforce any mortgage, pledge,
                           or other lien upon property of the estate. . . .

      Whether a nonjudicial foreclosure conducted pursuant to HRS

§ 667-5 is a “proceeding to enforce a mortgage” under HRS §


                                        21
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


560:3-803(d)(1) exempt from the presentation of claims time

limits reflected in other subsections of HRS § 560:3-803 is a

matter of first impression in Hawaii.          Both the circuit court

and ICA ruled that a nonjudicial foreclosure conducted pursuant

to HRS § 667-5 so qualifies.        The Apaos assert that this ruling

was in error.     For the following reasons, we agree.

      According to HRS § 560:1-201, “`Proceeding’ includes an

action at law or a suit in equity.” Black’s Law Dictionary

defines an “action at law” as “[a] civil suit stating a legal

cause of action and seeking only a legal remedy.”            Black’s Law

Dictionary 35 (10th ed. 2014).        It defines “suit in equity” as

“A civil suit stating an equitable claim and asking for an

exclusively equitable remedy.”        Id. at 1663.     “Suit” is defined

as “[a]ny proceeding . . . in a court of law.”            Id.

      Historically, before the merger of legal and equitable

actions, actions at law were triable by a jury, while suits in

equity were heard by a judge.        Mehau v. Reed, 76 Hawaii 101,

110, 869 P.2d 1320, 1329 (1994).           Both actions at law and suits

in equity, however, were presented in courts.           Yet, a

nonjudicial foreclosure, by its very nature, avoids the court

system.   See Lee v. HSBC Bank USA, 121 Hawai‘i 287, 289, 218 P.3d
775, 777 (2009) (explaining that HRS § 667-5 “authorizes

nonjudicial foreclosure under a power of sale clause contained



                                      22
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


in a mortgage”); Santiago, 137 Hawai‘i at 155, 366 P.3d at 630

(“HRS § 667–5 does not provide the nonjudicial power of

foreclosure but only allows its creation, if the parties choose

to do so, within the four corners of a contract.”) (citations

omitted).    Thus, a nonjudicial foreclosure is in the nature of a

contractual self-help remedy,        Lee, 121 Hawai‘i at 292, 218 P.3d

at 780, and is not “an action in law or a suit in equity.”

      U.S. Bank correctly argues, however, that according to HRS

§ 1-201, a “proceeding” includes “an action in law or a suit in

equity.”    Thus, a “proceeding,” by definition, is not limited to

“an action in law or a suit in equity.”          Therefore, if a

nonjudicial foreclosure conducted pursuant to HRS § 667-5 is a

“proceeding,” it could be a “proceeding to enforce a mortgage

even if it does not qualify as “an action in law or a suit in

equity.”

      “Proceeding” is not further defined by HRS § 560:1-201.

“Because the term is not statutorily defined, this court ‘may

resort to legal or other well accepted dictionaries as one way

to determine [its] ordinary meaning.’”          Gillan v. Government

Employees Ins. Co., 119 Hawaii 109, 116, 194 P.3d 1071, 1078

(2008).12

      12
             See also County of Haw. v. C&J Coupe Family Limited Partnership,
119 Hawaii 352, 365, 198 P.3d 615, 628 (2008), referring to Black’s Law
Dictionary to define “proceedings” in the context of HRS § 101-27.



                                      23
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


      Black’s Law Dictionary defines “proceeding” as follows:

            1. The regular and orderly progression of a lawsuit, including
            all acts and events between the time of commencement and entry of
            judgment. 2. Any procedure means for seeking redress from a
            tribunal or agency. 3. An act or step that is part of a larger
            action. 4. The business conducted by a court or other official
            body; a hearing. 5. Bankruptcy. A particular dispute or matter
            arising within a pending case – as opposed to the case as a
            whole. . . .

                  “Proceeding” is a word much used to express the business
                  done in courts. A proceeding in court is an act done by
                  the authority or direction of the court, express or
                  implied. It is more comprehensive than the word ‘action,’
                  but it may include in its general sense all the steps taken
                  or measures adopted in the prosecution or defense of an
                  action, including the pleadings and judgment. . . .

The definition continues to further explain “action,” making it

clear that “action” also means a lawsuit brought in court. Id.

The definition lists various types of “proceedings.” With one

exception, “administrative proceeding,” all of the examples

concern matters in court.

      A nonjudicial foreclosure conducted pursuant to HRS § 667-5

is a contractual self-help remedy and is not conducted under the

auspices of or supervised by any court or administrative agency.

Therefore, it is not a “`proceeding’ to enforce a mortgage”

under HRS § 560:1-803(d)(1).13       Thus, U.S. Bank’s nonjudicial

foreclosure against the Estate was not exempt from the


      13
            Although another state’s interpretation of similar statutes
would not be binding on this court, it could be persuasive. In this regard,
we note that HRS §§ 560:1-201 and 560:3-803 are part of the Hawaii Uniform
Probate Code and that the Uniform Probate Code has been adopted by many other
states. Despite the many nonjudicial foreclosures nationwide, U.S. Bank does
not cite a single case construing “proceeding to enforce a mortgage” under
the probate code to include a nonjudicial foreclosure.



                                      24
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


presentation of claim requirement and deadline under HRS §

560:3-803.

      U.S. Bank alternatively argues that even if a nonjudicial

foreclosure is not a “proceeding to enforce a mortgage,” it met

the presentation of claims requirement of HRS § 560:3-803(c)(2).

It asserts that the April 16, 2009 Default Notice, which was

mailed to the Property, where Margaret resided, satisfied HRS §

560:3-804(1),14 and was timely presented within four months of

the Estate’s default in early 2009, as required by HRS § 560:3-

803(c)(2).

      The circuit court did not address this alternative

argument, which involves factual issues.           We therefore do not

decide whether U.S. Bank met the presentation of claim


      14
             HRS § 560:3-804(1) provides:

                   §560:3-804 Manner of presentation of claims. Claims
             against a decedent's estate may be presented as follows:

                   (1) The claimant may deliver or mail to the personal
             representative a written statement of the claim indicating its
             basis, the name and address of the claimant, and the amount
             claimed, or may file a written statement of the claim, in the
             form prescribed by rule, with the clerk of the court. The claim
             is deemed presented on the first to occur of receipt of the
             written statement of claim by the personal representative, or the
             filing of the claim with the court. If a claim is not yet due,
             the date when it will become due shall be stated. If the claim
             is contingent or unliquidated, the nature of the uncertainty
             shall be stated. If the claim is secured, the security shall be
             described. Failure to describe correctly the security, the
             nature of any uncertainty, and the due date of a claim not yet
             due does not invalidate the presentation made. . . .




                                      25
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


requirement with respect to the nonjudicial foreclosure and, if

not, the effect of any such failure.         These issues are not

before us.    We merely address the question of law raised in the

certiorari application and hold that a nonjudicial foreclosure

conducted pursuant to HRS § 667-5 is not a “proceeding to

enforce a mortgage” under HRS § 560:3-803(d)(1), as further

defined by HRS § 560:1-201, exempt from HRS § 560:3-803’s time

limits for presentation of claims against a decedent’s estate.

B.    The nonjudicial foreclosure sale was conducted in violation
      of HRS § 667-5(c)(1), which requires that information to
      reinstate a loan be provided within five days of a request,
      rendering the sale voidable, unless the Mounts are innocent
      purchasers for value.
      We next address the second issue on certiorari, whether the

nonjudicial foreclosure sale was conducted in violation of HRS §

667-5(c)(1), based on U.S. Bank’s failure to provide

reinstatement figures to Lovelace in 2011 and, if so, the

appropriate remedy.

      1.    As personal representative, Dirk has standing
            to assert U.S. Bank’s failure to provide Lovelace
            with reinstatement figures, as Lovelace was acting
            as a co-personal representative when she made the
            request.

      As a preliminary matter, U.S. Bank asserts that the Apaos

lack standing to raise the issue of its alleged failure to

provide Lovelace with reinstatement figures in 2011.             As

explained above, although U.S. Bank served Lovelace with a

Notice of Intent to Foreclose in February 2011 as a personal


                                      26
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER    ***


representative of the Estate, it refused to provide her with the

reinstatement figures.       We therefore address U.S. Bank’s

threshold argument that the Apaos lack standing to raise a HRS §

667-5(c)(1) violation.       Keahole Def. Coal., Inc. v. Bd. of Land

& Nat. Res., 110 Hawai‘i 419, 427, 134 P.3d 585, 593 (2006), as

amended (May 26, 2006) (standing may be addressed at any stage

of a case).

      As noted, in the Final Judgment, all claims against

Lovelace were dismissed, and the Counterclaim and Third-Party

Claim were brought only by Dirk.           At all relevant times, Dirk

was a co-personal representative of the Estate with Lovelace.

Dirk now remains as sole personal representative of the Estate.

He asserted claims against U.S. Bank and the Mounts as a co-

personal representative on behalf of the Estate.            U.S. Bank

asserts that Dirk also lacks “standing” because Lovelace’s

request allegedly was not made on behalf of the Estate, but

rather, to evaluate a settlement in the probate proceeding in

which she and her family were adverse to the Estate.15            We

disagree.




      15
            In her deposition, Lovelace testified that she hired an attorney
in 2008 to bring the probate case against Margaret and Dirk due to “[y]ears
of non-action on their part and mismanagement of the estate[,]” including
non-payment of taxes, and failure to make any effort to distribute assets to
the beneficiaries.



                                      27
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER    ***


      With respect to U.S. Bank’s assertion, whether or not

Lovelace asserted claims against the Estate before being

appointed a co-personal representative, there is no dispute that

Lovelace requested reinstatement information beginning in

February 2011 only after she was served with the Notice of

Intent to Foreclose, and that she requested reinstatement in her

capacity as co-personal representative, acting on behalf of the

Estate.

      A personal representative is a fiduciary acting on behalf

of an estate.     HRS § 560:3-703(a)(1997).       Actions taken by a

personal representative that are beneficial to an estate inure

to the benefit of the estate.        HRS § 560:3-701 (1996).          As

Lovelace’s requests for reinstatement figures were made on

behalf of the Estate, any rights that inure to the Estate based

upon her requests for reinstatement figures belong to the

Estate.    Dirk, as the current sole personal representative of

the Estate, therefore has standing to raise the HRS § 667-

5(c)(1) violation on behalf of the Estate.

      2.    U.S. Bank violated HRS § 667-5(c)(1) by not providing
            Lovelace with reinstatement figures.

            HRS § 667-5(c)(1) provides in relevant part:

            (c) Upon the request of any person entitled to notice
            pursuant to this section and sections 667–5.5 and 667–6,
            the attorney, the mortgagee, successor, or person
            represented by the attorney shall disclose to the
            requestor the following information:

                  (1) The amount to cure the default, together with the
                  estimated amount of the foreclosing mortgagee’s

                                      28
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


                  attorneys’ fees and costs, and all other fees and
                  costs estimated to be incurred by the foreclosing
                  mortgagee related to the default prior to the auction
                  within five business days of the request[.]

      In Santiago, 137 Hawaii 137, 366 P.3d 612, we stated:

                  The purpose that prompted the addition of HRS § 667–
            5(c) to the foreclosure statute in 2008 was to “ensure that
            the different nonjudicial foreclosure processes include
            provisions for interested parties to receive sufficient
            notice and obtain information about the intent to foreclose
            [and] amounts to cure the mortgage default.” Conf. Comm.
            Rep. No. 3–08, in 2008 House Journal at 1710, 2008 Senate
            Journal at 793. Evident from the legislative history of
            HRS § 667–5(c) is the recognition that the right to cure a
            default is intrinsic in the law and that, therefore, HRS §
            677–5(c) merely codified this right to ensure that
            interested parties were adequately apprised of it.

                  The common-law right to cure a default originated
            from the fundamental premise that mortgage foreclosure is a
            proceeding equitable in nature and is thus governed by the
            rules of equity. Because equity abhors forfeitures, and
            regards and treats as done what ought to be done, it is
            typical in foreclosure cases that a right to cure a default
            and stop the foreclosure continues up to the day of the
            confirmation of the sale. Thus, Hawaii’s courts would not
            prevent a mortgagor from curing the default and halting the
            foreclosure prior to the entry of a written order
            confirming the foreclosure sale. Accordingly, our
            interpretation that HRS § 667–5(c) provides a right to cure
            is directed by HRS § 667–5(c)’s codification of the same
            right under the common law. To hold otherwise would be to
            disregard the emanating purpose of HRS § 667–5(c) and to
            indirectly nullify the common-law right to cure as
            incorporated in HRS § 667–5(c).

Id., 137 Hawaii at 631-32, 366 P.3d 156-57 (emphases in

original, internal footnotes, case citations, and case quotation

marks omitted).     The circuit court and the ICA ruled that HRS §

667-5(c)(1) was not triggered because Lovelace failed to

establish herself as entitled to notice.          They alternatively

ruled that U.S. Bank had complied with the requirement to

provide reinstatement figures because Dirk had received

reinstatement figures on two occasions through Margaret in

                                      29
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


February and April of 2010, and two payoff statements in

February 2011.     U.S. Bank also argues that it did not have a

“continuing obligation to provide reinstatement figures at the

whim of the Estate after having previously complied.”

      Dirk, on the other hand, argues that U.S. Bank’s failure to

provide reinstatement figures to Lovelace after her repeated

requests from February 2011 until the foreclosure sale on April

4, 2011 render the nonjudicial foreclosure sale void.

      Even if U.S. Bank had provided reinstatement figures to

Margaret in February and April of 2010, there is no dispute that

U.S. Bank, for whatever reason, aborted the original nonjudicial

foreclosure sale scheduled for April 1, 2010.           Ten months later,

on February 3, 2011, it served the Notice of Intent to Foreclose

on Lovelace as a personal representative (which still reflected

a foreclosure sale date of April 1, 2010).           Reinstatement

figures from early 2010 which were less than $90,000, were

obviously no longer valid in early 2011, and were not the

amounts required to “cure” the default.          As conceded by AHMS,

the reinstatement figure was actually $145,486.69 as of March 7,

2011.   This was the amount required to “cure” the default.             The

fact that AHMS mailed two payoff statements dated February 19

and 24, 2011 to the Property, reflecting payoff amounts of

$567,635.26 and $573,146.86 is immaterial, because these amounts

were not necessary to “cure” the default.

                                      30
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


       After U.S. Bank’s attorneys served Lovelace with the

Notice of Intent to Foreclose as personal representative of the

Estate, AHMS refused to provide her with reinstatement figures,

alleging that she had to provide proof that she was a personal

representative entitled to reinstatement figures.            Her alleged

failure to provide sufficient authorization to receive the

figures was the sole reason given by AHMS for refusing to

provide Lovelace with the reinstatement figures.            HRS § 667-

5(c)(1), however, explicitly obligated U.S. Bank and/or its

attorney to provide Lovelace with information regarding the

amount required to cure the default.         Therefore, Routh Crabtree

repeatedly attempted to secure reinstatement figures to provide

to Lovelace.    Even though Routh Crabtree had explicitly

acknowledged Lovelace as a personal representative and informed

AHMS that she was entitled to reinstatement figures, AHMS

ignored Routh Crabtree and told Lovelace it would not provide

her with reinstatement figures unless she provided satisfactory

evidence that she was a personal representative.            She therefore

emailed the order appointing her as co-personal representative,

yet AHMS refused to accept it on the grounds it had handwritten

information on it.

      Routh Crabtree’s attorneys served Lovelace with the Notice

of Intent to Foreclose in her capacity as a personal

representative.     Routh Crabtree repeatedly acknowledged Lovelace

                                      31
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


was entitled to receive the reinstatement figures she was

requesting and repeatedly postponed the foreclosure sale. Yet,

for whatever reason, the foreclosure sale took place on April 4,

2011.

      As a co-personal representative of the Estate, Lovelace

requested reinstatement figures after U.S. Bank’s decision to

proceed with the nonjudicial foreclosure sale in early 2011.

Dirk’s receipt of reinstatement figures in early 2010 did not

eliminate U.S. Bank’s obligation to provide “cure” or

reinstatement figures in early 2011, after it chose to abort the

April 2010 foreclosure sale, then rescheduled it in 2011. In

addition, whether or not Margaret received payoff figures in

February 2011, and whether she provided those figures to Dirk is

immaterial, as the “amount to cure the default” under HRS § 667-

5(c)(1) were the reinstatement figures, as clearly acknowledged

by AHMS and Routh Crabtree.

      Based on the undisputed factual chronology and record of

this case, U.S. Bank’s argument that it did not have a

“continuing obligation to provide reinstatement figures at the

whim of the Estate after having previously complied” is devoid

of merit.    Even its law firm acknowledged U.S. Bank’s obligation

to provide reinstatement figures to Lovelace before proceeding

with a foreclosure sale.       Therefore, U.S. Bank failed to comply

with its obligation under HRS § 667-5(c)(1).

                                      32
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


      The Mounts and U.S. Bank argue that the Apaos’

interpretation of HRS § 667-5(c) is pre-empted by the federal

Gramm Leach Bliley Act, 15 U.S.C.A. § 6801 et seq. (“GLBA”) “to

the extent it required the mortgagee to provide reinstatement

information to anyone other than the customer on the account,

unless the person requesting the information established that

he/she was legitimately entitled to receive the information.”

Regarding the protection of nonpublic personal information, the

GLBA provides, in pertinent part, “It is the policy of the

Congress that each financial institution has an affirmative and

continuing obligation to respect the privacy of its customers

and to protect the security and confidentiality of those

customers’ nonpublic personal information.”           15 U.S.C.A. §

6801(a).    In addition, the GLBA pre-empts state laws that are

inconsistent with the GLBA “only to the extent of the

inconsistency.”     15 U.S.C.A. § 6807(a).       This argument lacks

merit because Lovelace was obviously entitled to receive the

information, as clearly acknowledged by U.S. Bank’s law firm.

      3.    The foreclosure sale is voidable, unless the Mounts
            are innocent purchasers for value.

      Based on U.S. Bank’s failure to provide reinstatement or

cure information to Lovelace, as required by HRS § 667-5(c)(1),

the nonjudicial foreclosure sale was conducted in violation of

HRS § 667-5.


                                      33
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


      As far back as 1884, this court voided a mortgage sale of

real estate and livestock because the mortgagee had not complied

with the conditions of the power of sale by scheduling the

foreclosure sale one day too early.         Silva v. Lopez, 5 Haw. 262

(1884)   In Lee, 121 Hawaii at 296, 218 P.3d at 784, we held that

“an agreement created at a foreclosure sale conducted pursuant

to HRS section 667-5 is void and unenforceable where the

foreclosure sale is invalid under the statute.            The Ninth

Circuit Court of Appeals has noted that, under Hawaii law,

“[m]ortgagee violations of the nonjudicial foreclosure

requirements of HRS § 667-5, whether those violations are

grievously prejudicial or merely technical, voids a subsequent

foreclosure sale. . . .”       In re Kekauoha-Alisa, 674 F.3d 1083,

1089-90 (9th Cir. 2012).

      The facts in Lee and Kekauoha-Alisa differ from the facts

in this case.     In Lee, the high bidder at the nonjudicial

foreclosure sale had not completed the sale.           121 Hawaii at 289.

Under those facts, we held that the sale was void and that the

high bidder was entitled only to return of his down payment plus

accrued interest.     Id.    In Kekauoha-Alisa, the lender itself had

purchased the property through a credit bid, so no third party

was involved. 674 F.3d at 1086.




                                      34
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


      In this case, however, the Mounts completed the sale, took

possession of the Property, and have now had the Property for

some time, similar to the facts in Santiago.           In Santiago, we

held that “[w]here it is determined that the nonjudicial

foreclosure of a property is wrongful, the sale of the property

is invalid and voidable at the election of the mortgagor, who

shall then regain title to and possession of the property.”                 137

Hawai‘i at 158, 366 P.3d at 633.           We also held that where the

property has passed into the hands of an innocent purchaser for

value, rendering the voiding of a foreclosure sale

impracticable, an action at law for damages is generally the

appropriate remedy.      Id.

      As noted earlier, based on its other rulings in favor of

the Mounts, the circuit court deemed moot their motion for

partial summary judgment alleging bona fide purchaser status,

and the Mounts withdrew that motion.           Therefore, the circuit

court never addressed whether the Mounts qualify as “innocent

purchasers for value” under the Santiago rule.            Upon remand, the

circuit court is to apply Santiago to determine an appropriate

remedy for the wrongful foreclosure.

      U.S. Bank’s nonjudicial foreclosure was conducted in

violation of the requirements of HRS § 667-5(c)(1).16            Because

      16
            As stated in footnote 1, HRS § 667–5 was repealed in 2012, before
the filing of the Final Judgment. The repeal of HRS § 667–5, however, does
                                                              (continued. . .)

                                      35
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


the foreclosure sale was wrongful we need not address the

additional issues raised by the Apaos concerning the writ of

possession, damages, and attorneys’ fees and costs, as those

rulings are also vacated.

                              V.    Conclusion

      Based on the foregoing, we vacate the ICA’s Judgment on

Appeal and the circuit court’s Final Judgment along with all the

orders, writs, and/or judgments referenced in the Final

Judgment, and we remand the case to the circuit court for

further proceedings consistent with this opinion.

Frederick J. Arensmeyer             /s/ Mark E. Recktenwald
for petitioners
                                    /s/ Paula A. Nakayama
Paul Alston and
J. Blaine Rogers                    /s/ Sabrina S. McKenna
for respondent
U.S. Bank National                  /s/ Richard W. Pollack
Association, a
National Association                /s/ Michael D. Wilson
as Trustee for the
Structured Asset
Securities Corporation
Mortgage Pass-Through
Certificates 2005-SC1

Mary Martin,
Michael C. Bird, and

(. . .continued)
not affect this appeal. Pursuant to HRS § 1–10 (2009), “[t]he repeal of any
law shall not affect any act done, or any right accruing, accrued, acquired,
or established, or any suit or proceedings had or commenced in any civil
case, before the time when the repeal takes effect.” See Graham Constr.
Supply, Inc. v. Schrader Constr., Inc., 63 Haw. 540, 544 n.6, 632 P.2d 649,
651 n.6 (1981) (recognizing HRS § 1–10 as a “general saving statute”).
Because the nonjudicial foreclosure was conducted pursuant to HRS § 667-5,
its repeal does not affect this appeal.



                                      36
***   FOR PUBLICATION IN WEST’S HAWAII REPORT AND PACIFIC REPORTER   ***


Summer H. Kaiawe
for respondents
Gerald K. Mount, Jr.
and Jane R. Mount




                                      37